IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 64,045-01


JASON LEE McCALL, Relator

v.

THE DISTRICT CLERK OF DALLAS COUNTY, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. W-00-70161-J IN THE CRIMINAL DISTRICT COURT
NO. THREE FROM DALLAS COUNTY


Per curiam.


O R D E R


 This is an original application for a writ of mandamus.  Relator contends he filed an
application for writ of habeas corpus in the Criminal District Court Number Three on August 17,
2005 in cause number W00-70161-J, but more than thirty-five days have elapsed and the
application has not been forwarded to the Court of Criminal Appeals.  The Relator also contends
that an order designating issues was entered on September 6, 2005.
	It is this Court's opinion that additional information is required before a decision can be
reached on the motion for leave to file the instant action.  The respondent, Judge of the Criminal
District Court Number Three of Dallas County, is ordered to file with this Court within thirty
days a response by having the district clerk submit the record on such habeas corpus application
or by setting out the reasons that findings have not been made in the period since the order
designating issues was entered.  This application for writ of mandamus is held in abeyance
pending compliance with this order.

	IT IS SO ORDERED this the 23rd day of May 2007.
DO NOT PUBLISH